      Case 2:18-cr-00255-WBS Document 169 Filed 09/09/20 Page 1 of 2



1    HEATHER E. WILLIAMS, #122664
2    Federal Defender
     LEXI NEGIN, #250376
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5
     Fax: 916-498-5710
6    Lexi_negin@fd.org

7    Attorneys for Defendant
     JAQUOREY CARTER
8
9                               IN THE UNITED STATES DISTRICT COURT
10                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                   ) Case No. 2:18-CR-00255-WBS
12                                                )
                       Plaintiff,                 ) DEFENDANT'S CONSENT TO APPEAR
13                                                ) VIA VIDEO-TELECONFERENCE
              vs.                                 )
14                                                )
      JAQUOREY CARTER,                            ) Date: September 8, 2020
15                                                ) Time: 9:00 a.m.
                       Defendant.                 ) Judge: Hon. William B. Shubb
16                                                )
                                                  )
17
18           Under CARES Act § 15002(b), Jaquorey Carter, by and through undersigned counsel,
19   consents to proceed with his sentencing hearing by video-teleconference. Counsel has advised
20   Mr. Carter of his right to appear in person for this hearing, as well as of his ability to waive
21   personal appearance and appear via video-teleconference. Mr. Carter waives his right to
22   personally appear at his sentencing hearing on September 8, 2020, and instead consents to
23   appearance by video teleconference.
24           Pursuant to Gen. Order 616, counsel for Ms. Carter signs this waiver on his behalf.
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-         -1-             United States v. Carter, 2:18-cr-255-WBS
     Teleconference
      Case 2:18-cr-00255-WBS Document 169 Filed 09/09/20 Page 2 of 2



1    Dated: September 8, 2020
                                                 /s/ Jaquorey Carter
2
                                                 JAQUOREY CARTER
3
     I agree and consent to my Client’s appearance at his sentencing by video-teleconference.
4
     Dated: September 8,2020
5                                                _/s/ Lexi Negin
6                                                LEXI NEGIN
                                                 Assistant Federal Defender
7                                                Attorney for Defendant
                                                 JAQUOREY CARTER
8
9    IT IS SO ORDERED.
10
     Dated: September 9, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Ofrm
     Defendant's Consent to Appear via Video-      -2-             United States v. Carter, 2:18-cr-255-WBS
     Teleconference
